DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 30, 2021 has been entered.
Response to Arguments
This Office Action is in response to the amendment filed on June 30, 2021.  As directed by the amendment, Claims 1, 6, 10, 16, and 17 have been amended.  Claim 18 is a new claim.  Claims 1, 4-6, 9, 10, and 16-18 are pending in the instant application.
Regarding the Office Action filed March 30, 2021:
Applicant has resolved all objections to the claims.  Therefore, those objections have been withdrawn.  However, additional objections have been found.  Please see below for more details.
Applicant has resolved all rejections under 35 USC 112(b).  Therefore, those rejections have been withdrawn.
Applicant’s arguments regarding the 35 USC 103 rejection have been considered but are moot because the new ground of rejection does not rely on any reference and/or interpretation applied in the prior rejection of record for any teaching or matter specifically challenged in the 
Claim Objections
Claims 6 and 16 are objected to because of the following informalities:  
The word “from” should be removed to correct the grammatical error (Claim 6, Line 5).
The phrase “a subject” should be changed to --the subject-- to refer back to the subject in Claim 1 (Claim 16, Line 3).
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-6, 9, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Allum et al. (US 2011/0214676) in view of Freitag et al. (US 2008/0135044) and Van den Akker et al. (US 2005/0115566).
Regarding Claim 1, Allum discloses a system (apparatus of Fig 4) configured to deliver a blending gas enriched pressurized flow of breathable gas to the airway of a subject (gas from gas delivery source and air entrained through entrainment port, systems and methods may include gas source, a gas delivery circuit, and a nasal interface allowing breathing ambient air through nasal interface, Abstract), the system comprising: a pressure generator (409, Fig 4) configured to generate compressed gas (409 is a compressed air source, Fig 4); a blending gas source (407, Fig 4; 407 is connected to blender 411, Fig 4) configured to provide blending gas (407 is a compressed oxygen source, Fig 4; oxygen blends with air in 411, Fig 4; 411 receives gas from 407 and 409 and controls fractional delivered O2 in 413, paragraph 0099); a venturi valve (601, 611, and/or 505, Fig 7; Venturi configuration in 601 inside of 505, paragraph 0108; 505 can be variably adjusting, preferably automatic with valves, position of 611 relative to 505 can be adjusted by slide mechanism automatically, paragraph 0111) configured to receive the pressurized flow of breathable gas (601 directs ventilation gas into user’s nasal airway, paragraph 0107) and entrain ambient air into the pressurized flow of breathable gas during inhalation of the subject (505 permits user to breathe ambient air freely in and out, paragraph 0109); an interface appliance (400, Fig 4; 501, Fig 5) coupled to a flexible conduit (413, Fig 4; 
Allum fails to disclose an air amplifier configured to receive the compressed gas from the pressure generator and the blending gas from the blending gas source into the pressurized flow of breathable gas, and amplify a pressure of the pressurized flow of breathable gas that includes the 
However, Freitag, of the same field of endeavor, teaches modes, methods, systems, and devices for providing assisted ventilation to a patient (Abstract) including an air amplifier (pressure amplifier 164, Fig 8) configured to receive the compressed gas (oxygen from oxygen generator unit 160, Fig 8) from the pressure generator (160 connected to 164, Fig 8) into the pressurized flow of breathable gas (flow of gas going through 164, Fig 8), and amplify a pressure of the pressurized flow of breathable gas (pressure amplifier amplifies output of oxygen, paragraph 0086) to meet the pressure and volume needs and to deliver the required volume of gas at the correct pressure and at the correct time (paragraph 0086).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an air amplifier in connection with the blender of the system, as taught by Freitag, to meet the pressure and volume needs and to deliver the required volume of gas at the correct pressure and at the correct time (Freitag: paragraph 0086).  Amplifying the output of oxygen allows for the device to adapt to various pressure and volume demands required by the patient while also delivering the demands at the correct amount and at the correct time.
Allum-Freitag combination fails to teach an interface appliance coupled to the venturi valve by a flexible conduit, the interface appliance being configured to communicate the pressurized flow of breathable gas communicated from the venturi valve via the conduit to the 
However, Van den Akker, of the same field of endeavor, teaches a controlled enhanced-oxygen breathing system (Abstract) including an interface appliance (5, Fig 1) coupled to the venturi valve (4, Fig 1) by a flexible conduit (6, Fig 1; flexible plastic tubing, paragraph 0032), the interface appliance being configured to communicate the pressurized flow of breathable gas (breathable gas coming from 1, Fig 1) communicated from the venturi valve via the conduit to the airway of the subject (6 and 4 are connected to 5 and deliver gas to person, Fig 1); the venturi valve located remotely from the interface appliance (4 is located remotely from 5 by being connected to 6, Fig 1) to reduce noise from the venturi valve heard by the subject (noise will be reduced due to 4 being away from 5, Fig 1) since relocation of the venturi valve to other parts of the device is well known, to increase concentration of oxygen in inspired air (Van den Akker: paragraph 0003), to ensure a mixture that is similar to the ventilation rate of a user (Van den Akker: paragraph 0012), and to introduce ambient air into the oxygen stream (Van den Akker: paragraph 0013).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to relocate the venturi valve to be within the conduit or add a venturi valve to be within the conduit in connection to the interface appliance, as taught by Van den Akker, since relocation of the venturi valve to other parts of the device is well known, to increase concentration of oxygen in inspired air (Van den Akker: paragraph 0003), to ensure a mixture that is similar to the ventilation rate of a user (Van den Akker: paragraph 0012), and to introduce ambient air into the oxygen stream (Van den Akker: paragraph 0013).  Relocating the venturi valve is obvious as shown with Van den Akker.  Having the venturi valve 
Regarding Claim 4, Allum-Freitag-Van den Akker combination teaches the blending gas source is configured such that the blending gas is oxygen (Allum: 407 is a compressed oxygen source, Fig 4; oxygen blends with air in 411, Fig 4; 411 receives gas from 407 and 409 and controls fractional delivered O2 in 413, paragraph 0099), and wherein the blending gas source is an oxygen concentrator, bottled compressed oxygen, or liquid oxygen (Allum: an oxygen generator or pump to create pressurized oxygen gas, oxygen source can be liquid oxygen, paragraph 0099).
Regarding Claim 5, Allum-Freitag-Van den Akker combination teaches the one or more physical computer processors are configured such that controlling the pressure generator, the blending gas source, and the air amplifier to deliver the pressurized flow of breathable gas to the subject according to the bi-level positive pressure support therapy regime (Allum: algorithm to generate desired amount of airway pressure, paragraph 0016; 415 used to determine correct oxygen blender setting, paragraph 0099; 445 analyzes information and output therapies, paragraph 0103) includes: determining inhalation phases and/or exhalation phases during breathing of the subject based on the output signals (Allum: pressure inside manifold 517 may be measured to detect breathing of patient, determine phases of breathing, patient status, and time delivery of ventilation gas, paragraph 0116; delivering amplitudes of gas to patient are synchronized with spontaneous breathing pattern of patient, paragraph 0017); controlling the pressure generator to adjust a positive end expiratory pressure in the subject based on the output signals (Allum: algorithm to generate desired amount of airway pressure, paragraph 0016; 
Regarding Claim 18, Allum-Freitag-Van den Akker combination teaches the interface appliance comprises one of: a nasal mask (Allum: 501 is a nasal mask, Fig 5).
Regarding Claim 6, Allum discloses a method for delivering a blending gas enriched pressurized flow of breathable gas (gas from gas delivery source and air entrained through entrainment port, systems and methods may include gas source, a gas delivery circuit, and a nasal interface allowing breathing ambient air through nasal interface, Abstract) with a delivery system (apparatus of Fig 4), the system comprising a pressure generator (409, Fig 4), a blending gas source (407, Fig 4; 407 is connected to blender 411, Fig 4), one or more sensors (sensors 
Allum fails to disclose an air amplifier; receiving the compressed gas from the pressure generator with the air amplifier; receiving the blending gas from the blending gas source with the air amplifier; -3-ROMANO -- Appln. No.: 15/122,951amplifying a pressure of the pressurized flow of breathable gas that includes the blending gas with the air amplifier; locating the venturi valve remote from the interface appliance to reduce noise from the venturi valve heard by the subject; coupling the venturi valve with the interface appliance via the flexible conduit.
However, Freitag, of the same field of endeavor, teaches modes, methods, systems, and devices for providing assisted ventilation to a patient (Abstract) including an air amplifier (pressure amplifier 164, Fig 8); receiving the compressed gas from the pressure generator with the air amplifier (oxygen from oxygen generator unit 160, Fig 8); amplifying a pressure of the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an air amplifier in connection with the blender of the system, as taught by Freitag, to meet the pressure and volume needs and to deliver the required volume of gas at the correct pressure and at the correct time (Freitag: paragraph 0086).  Amplifying the output of oxygen allows for the device to adapt to various pressure and volume demands required by the patient while also delivering the demands at the correct amount and at the correct time. 
Allum-Freitag combination fails to teach locating the venturi valve remote from the interface appliance to reduce noise from the venturi valve heard by the subject; coupling the venturi valve with the interface appliance via the flexible conduit.
However, Van den Akker, of the same field of endeavor, teaches a controlled enhanced-oxygen breathing system (Abstract) including locating the venturi valve (4, Fig 1) remote (4 is located remotely from 5 by being connected to 6, Fig 1) from the interface appliance (5, Fig 1) to reduce noise from the venturi valve heard by the subject (noise will be reduced due to 4 being away from 5, Fig 1); coupling the venturi valve with the interface appliance via the flexible conduit (6 and 4 are connected to 5 and deliver gas to person, Fig 1) since relocation of the venturi valve to other parts of the device is well known, to increase concentration of oxygen in inspired air (Van den Akker: paragraph 0003), to ensure a mixture that is similar to the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to relocate the venturi valve to be within the conduit or add a venturi valve to be within the conduit in connection to the interface appliance, as taught by Van den Akker, since relocation of the venturi valve to other parts of the device is well known, to increase concentration of oxygen in inspired air (Van den Akker: paragraph 0003), to ensure a mixture that is similar to the ventilation rate of a user (Van den Akker: paragraph 0012), and to introduce ambient air into the oxygen stream (Van den Akker: paragraph 0013).  Relocating the venturi valve is obvious as shown with Van den Akker.  Having the venturi valve in other locations would ensure ambient air gets entrained in the conduit.  Additionally, placing the venturi valve along the conduit would achieve the same effect as producing a ventilation rate for the user and would not change the operation of the device.
Regarding Claim 9, Allum-Freitag-Van den Akker combination teaches the blending gas is oxygen (Allum: 407 is a compressed oxygen source, Fig 4; oxygen blends with air in 411, Fig 4; 411 receives gas from 407 and 409 and controls fractional delivered O2 in 413, paragraph 0099), and wherein the blending gas source is an oxygen concentrator, bottled compressed oxygen, or liquid oxygen (Allum: an oxygen generator or pump to create pressurized oxygen gas, oxygen source can be liquid oxygen, paragraph 0099).
Regarding Claim 10, Allum-Freitag-Van den Akker combination teaches controlling the pressure generator, the blending gas source, and the air amplifier to deliver the pressurized flow of breathable gas to the subject according to the bi-level positive pressure support therapy regime (Allum: algorithm to generate desired amount of airway pressure, paragraph 0016; 415 used to .
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Allum et al. (US 2011/0214676), Freitag et al. (US 2008/0135044), and Van den Akker et al. (US 2005/0115566) as applied to Claims 1 and 6 above, and in further view of Matarasso (US 2006/0180149).
Regarding Claim 16, Allum-Freitag-Van den Akker combination teaches the claimed invention of Claim 1.  Allum-Freitag-Van den Akker combination also teaches the need for an easily portable system or a system that can be easily borne or worn by the patient (Allum: paragraph 0007) and the patient can wear or tote the ventilator and be mobile while receiving the therapy (Allum: paragraph 0102).  In other words, Allum-Freitag-Van den Akker combination teaches the grouping is mobile and is worn while the blending gas enriched pressurized flow of breathable gas is delivered to the airway of a subject.  Allum-Freitag combination fails to teach the grouping is positioned within a portable bag.
However, Matarasso, of the same field of endeavor, teaches a system and method for provision of assisted breathing (Abstract) including a grouping is positioned within a portable bag (gas cylinder, user interface unit, thin tubing, and controller can be easily packed into a package of insignificant volume and weight, paragraph 0054; a package is a bag) to allow emergency medical personnel to carry the device as first aid equipment for civilian and military applications and allow the device to be used by emergency medical staff at accident scenes and unpopulated areas (paragraph 0054).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place the device or system in a package or bag, as taught by Matarasso, to allow emergency medical personnel to carry the device as first aid equipment for civilian and military applications and allow the device to be used by emergency 
Regarding Claim 17, Allum-Freitag-Van den Akker combination teaches the claimed invention of Claim 6.  Allum-Freitag-Van den Akker combination also teaches the need for an easily portable system or a system that can be easily borne or worn by the patient (Allum: paragraph 0007) and the patient can wear or tote the ventilator and be mobile while receiving the therapy (Allum: paragraph 0102).  In other words, Allum-Freitag-Van den Akker combination teaches the grouping is mobile and is worn while the blending gas enriched pressurized flow of breathable gas is delivered to the airway of a subject.  Allum-Freitag combination fails to teach the grouping is positioned within a portable bag.
However, Matarasso, of the same field of endeavor, teaches a system and method for provision of assisted breathing (Abstract) including a grouping is positioned within a portable bag (gas cylinder, user interface unit, thin tubing, and controller can be easily packed into a package of insignificant volume and weight, paragraph 0054; a package is a bag) to allow emergency medical personnel to carry the device as first aid equipment for civilian and military applications and allow the device to be used by emergency medical staff at accident scenes and unpopulated areas (paragraph 0054).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place the device or system in a package or bag, as taught by Matarasso, to allow emergency medical personnel to carry the device as first aid equipment for civilian and military applications and allow the device to be used by emergency medical staff at accident scenes and unpopulated areas (Matarasso: paragraph 0054).  Since the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for art cited of interest including Hill et al. (US 2002/0096174) which discusses a portable oxygen concentrator system that is transported by the user (Abstract) and can be transported on various types of bags, backpacks, and shoulder bags as well as trolleys, carts, suitcases, and travel cases (Hill: paragraph 0096).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN THAI-BINH KHONG whose telephone number is (571)272-1857.  The examiner can normally be reached on Monday to Thursday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/BRIAN T KHONG/Examiner, Art Unit 3785                                                                                                                                                                                                        

/JAN CHRISTOPHER L MERENE/Primary Examiner, Art Unit 3773